Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 1 of 25 Page ID #:90




      1   Ara Sahelian, Esq., [CBN 169257]
      2   SAHELIAN LAW OFFICES
      3   23276 South Pointe Drive, Suite 216
          Laguna Hills, CA 92653
      4   949. 859. 9200
      5   e-mail: sahelianlaw@me.com
          Attorneys for Gary K. Malkhasian; Anna M. Malkhasian
      6
      7
      8                  UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
      9                    (Western Division - Los Angeles)
     10
     11
     12
     13
     14
     15   Anthony Bouyer
     16             Plaintiff,
                                             CASE NO.: 2:20-cv-06639-RGK-PD
     17                vs.
     18   Gary K. Malkhasian; Anna           The Honorable R. Gary Klausner
     19
          M. Malkhasian                      REQUEST FOR JUDICIAL NOTICE
     20
                   Defendants.
     21                                      Complaint filed: 7/24/20
                                             11/9/2020
     22
          .                                  9:00 AM
     23
     24
     25
     26
     27
     28

                                 REQUEST FOR JUDICIAL NOTICE - Page 1 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 2 of 25 Page ID #:91




                                  REQUEST FOR JUDICIAL NOTICE
      1
      2
      3           TO THE COURT, ALL PARTIES, AND TO THEIR COUNSEL
      4
            OF RECORD:
      5
      6           PLEASE TAKE NOTICE that pursuant to Federal Rule of
      7
            Evidence, Rule 201, Defendants hereby request the Court take judicial
      8
      9     notice of the public records marked as Exhibit D herein, identifying the true
     10
            owners of the Property located at 6815 Foothill Blvd, Tujunga, 91042.
     11
     12           Respectfully submitted:
     13                                                                 Friday, October 9, 2020
     14
     15
     16
                                                     _______________________________
     17
                                                                             Ara Sahelian, Esq.
     18
                                                                 SAHELIAN LAW OFFICES
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2078                          REQUEST FOR JUDICIAL NOTICE - Page 2 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 3 of 25 Page ID #:92




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2078                        REQUEST FOR JUDICIAL NOTICE - Page 3 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 4 of 25 Page ID #:93




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2078                        REQUEST FOR JUDICIAL NOTICE - Page 4 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 5 of 25 Page ID #:94




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2078                        REQUEST FOR JUDICIAL NOTICE - Page 5 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 6 of 25 Page ID #:95




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2078                        REQUEST FOR JUDICIAL NOTICE - Page 6 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 7 of 25 Page ID #:96




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2078                        REQUEST FOR JUDICIAL NOTICE - Page 7 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 8 of 25 Page ID #:97




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2078                        REQUEST FOR JUDICIAL NOTICE - Page 8 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 9 of 25 Page ID #:98




      1
      2
      3
      4
      5
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

     2078                        REQUEST FOR JUDICIAL NOTICE - Page 9 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 10 of 25 Page ID #:99




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                       REQUEST FOR JUDICIAL NOTICE - Page 10 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 11 of 25 Page ID #:100




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 11 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 12 of 25 Page ID #:101




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 12 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 13 of 25 Page ID #:102




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 13 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 14 of 25 Page ID #:103




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 14 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 15 of 25 Page ID #:104




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 15 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 16 of 25 Page ID #:105




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 16 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 17 of 25 Page ID #:106




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 17 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 18 of 25 Page ID #:107




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 18 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 19 of 25 Page ID #:108




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 19 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 20 of 25 Page ID #:109




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 20 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 21 of 25 Page ID #:110




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 21 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 22 of 25 Page ID #:111




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 22 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 23 of 25 Page ID #:112




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 23 -
Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 24 of 25 Page ID #:113




       1
       2
       3
       4
       5
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

      2078                        REQUEST FOR JUDICIAL NOTICE - Page 24 -
    Case 2:20-cv-06639-RGK-PD Document 16-5 Filed 10/09/20 Page 25 of 25 Page ID #:114




      Motion1_MISC
            1
Motion1_MISCCaption
            2
            3
            4
            5
            6
            7
            8
            9
           10
           11
           12
           13
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25
           26
           27
           28

           2078                       REQUEST FOR JUDICIAL NOTICE - Page 25 -
